Exhibit 10.1

 

Execution

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

JOINT COMMERCIAL ALLIANCE SETTLEMENT AGREEMENT

 

This JOINT COMMERCIAL ALLIANCE SETTLEMENT AGREEMENT (the “Agreement”), dated as
of March 6, 2012 (the “Effective Date”), is by and among (i) Metabolix, Inc., a
Delaware corporation (“Metabolix”); (ii) ADM Polymer Corporation, a Delaware
corporation (“ADM”); (iii) Telles, LLC, a Delaware limited liability company
(“Telles”); and (iv) Telles (Europe) BV, a company organized under the laws of
the Netherlands and a wholly-owned subsidiary of Telles (“Telles BV”). 
Metabolix, ADM and Telles are each a “Party” and are collectively the “Parties.”

 

WHEREAS, on July 12, 2006, Metabolix, ADM and Telles entered into the Commercial
Alliance Agreement (the “Commercial Alliance Agreement”) whereby Telles would
market and sell PHA Material and PHA Formulations (each, as such term is defined
in the Commercial Alliance Agreement);

 

WHEREAS, in connection with the Commercial Alliance Agreement, the Parties
entered into other agreements and such other agreements and the Commercial
Alliance Agreement are together defined under the Commercial Alliance Agreement
as the “Commercial Alliance Agreements”;

 

WHEREAS, on January 9, 2012, ADM exercised its right under the Commercial
Alliance Agreement to terminate the Commercial Alliance Agreement, effective as
of February 8, 2012, with the effects set forth therein;

 

WHEREAS, the Commercial Alliance Agreements (as such term is defined in the
Commercial Alliance Agreement) automatically terminated upon the termination of
the Commercial Alliance Agreement, effective as of February 8, 2012, with the
effects set forth in each of such respective Commercial Alliance Agreements;

 

WHEREAS, Metabolix and ADM are in the process of winding up and dissolving
Telles as provided for in the Operating Agreement of Telles between ADM and
Metabolix, dated July 12, 2006 (the “Operating Agreement”);

 

WHEREAS, the parties desire to structure the dissolution and wind-up of Telles
as provided for in this Agreement and consistent with the terms of the Operating
Agreement;

 

WHEREAS, ADM and Telles are parties to a Loan and Security Agreement dated as of
July 12, 2006 (the “Loan Agreement”);

 

WHEREAS, ADM agreed to advance loans to Telles on certain terms and conditions
pursuant to the Loan Agreement and Telles granted ADM a security interest in the
Collateral (as such term is defined in the Loan Agreement), including without
limitation the Purchased Inventory (as hereinafter defined), to secure its
obligation to repay all amounts due ADM;

 

WHEREAS, on February 7, 2012, ADM sent to Telles a Notice of Acceleration and
Demand for Turnover of Collateral;

 

--------------------------------------------------------------------------------


 

WHEREAS, ADM is entitled to exercise its rights and remedies under the Loan
Agreement and applicable law against Telles and the Collateral;

 

WHEREAS, subject to the terms and conditions of this Agreement, Metabolix
desires to purchase from Telles and Telles (Europe) BV, a company organized
under the laws of the Netherlands and a wholly-owned subsidiary of Telles
(“Telles BV”), and Telles and Telles BV desire to sell to Metabolix, all of
their respective right, title and interest in the Purchased Inventory as set
forth in Section 1 below;

 

WHEREAS, Metabolix desires to purchase from Telles, and Telles desires to sell
to Metabolix, certain additional assets as set forth in Section 1 below;

 

WHEREAS, ADM shall be entitled to the proceeds of such sales in consideration of
ADM’s release of its lien on the Purchased Inventory and for other good and
valuable consideration acknowledged and received herein;

 

WHEREAS, each of Metabolix and ADM contributed 50% of the purchase price and
installation costs for the assets located at [***] and [***] relating to Pilot
Sourcing (as such term is defined in the Commercial Alliance Agreement) and
which are listed on Exhibit A to this Agreement (the “Equipment”);

 

WHEREAS, ADM is willing to relinquish any and all claims to ownership of and
reimbursement for the Equipment as set forth in Section 3 below;

 

WHEREAS, certain of the Commercial Alliance Agreements, including the Commercial
Alliance Agreement and the Manufacturing Agreement between Telles and ADM, dated
on or about July 12, 2006 (the “Manufacturing Agreement”), contain certain
rights and obligations that would have otherwise survived termination of such
agreements, and Metabolix and Telles (and their respective affiliates,
subsidiaries and successors and assigns) desire to waive and relinquish certain
of such rights relating to or concerning Post Termination Services (as such term
is defined in the Manufacturing Agreement), manufacturing services, fermentation
services or other services to be provided by ADM or its affiliates as set forth
in Section 5 below;

 

WHEREAS, Metabolix and ADM desire to determine the management of the wind-up and
dissolution activities for Telles as set forth in Section 4 below;

 

WHEREAS, ADM, Metabolix and Telles desire to enter into releases of certain
claims, including those set forth in Sections 7 and 8 below; and

 

WHEREAS, the debt and liabilities due from Telles to ADM continue and remain
due; and ADM is a secured creditor now, and will remain a secured creditor of
Telles after the Effective Date.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:

 

1.                                      Sale of Purchased Assets to Metabolix. 
In consideration of the payment of the Purchase Price and other good and
valuable consideration acknowledged and received herein, Metabolix hereby
purchases from Telles, and Telles hereby sells to Metabolix (and shall cause
Telles BV to sell to Metabolix, as applicable), the Purchased Inventory, the
Purchased Trademarks, the Purchased Contracts and the Purchased Certifications
(each as defined below), in each case as follows:

 

2

--------------------------------------------------------------------------------


 

(a)                             Sale of Purchased Inventory by Telles and Telles
BV to Metabolix.  For purposes of this Agreement, “Purchased Inventory” shall
mean all inventory, including but not limited to all product inventories, raw
materials, work-in-process, finished goods, returned goods, materials consumed
in Telles’ or Telles BV’s business and owned by Telles or Telles BV as of the
Effective Date.  Notwithstanding anything to the contrary, Purchased Inventory
shall not include any and all product inventories, raw materials,
work-in-process, finished goods, returned goods, materials consumed in ADM’s
business and the like located at or destined for the ADM manufacturing facility
located in Clinton, Iowa.  Upon the terms and subject to the conditions of this
Agreement, Telles shall (and shall cause Telles BV to), on the Effective Date,
irrevocably sell, transfer, assign, convey, and set over to Metabolix the
Purchased Inventory, and Metabolix shall purchase from Telles and Telles BV the
Purchased Inventory free and clear of all claims and interests of Telles, Telles
BV or ADM, but “as is”, “where is”, and without recourse (including without any
recourse against the ADM Parties or the Telles Parties, each as defined below)
and without any representations or warranties of any kind, express or implied,
including, without limitation, any warranties as to value, useful life,
non-infringement, fitness for intended use, merchantability, or similar
representations and warranties.  By accepting the Purchased Inventory “as is”,
“where is” hereunder, Metabolix and any and all of its past, present and future
affiliates, parents, subsidiaries, agents, principals, partners, stockholders,
members, officers, directors, employees, attorneys, representatives, independent
contractors, predecessors, successors, assigns, acquirers, divisions, heirs and
insurers (collectively, the “Metabolix Parties”) waive and relinquish any and
all claims, suits, liabilities, damages, costs, expenses and actions relating to
or concerning the Purchased Inventory and release and discharge Telles and
Telles BV and any and all of their respective past, present and future
affiliates, parents, subsidiaries, agents, principals, partners, stockholders,
members, officers, directors, employees, attorneys, representatives, independent
contractors, predecessors, successors, assigns, acquirers, divisions, heirs and
insurers (collectively, the “Telles Parties”) and ADM and Archer-Daniels-Midland
Company and any and all of their respective past, present and future affiliates,
parents, subsidiaries, agents, principals, partners, stockholders, members,
officers, directors, employees, attorneys, representatives, independent
contractors, predecessors, successors, assigns, acquirers, divisions, heirs and
insurers (collectively, the “ADM Parties”) from any and all claims, suits,
liabilities, damages, costs, expenses and actions relating to or concerning the
Purchased Inventory.  Metabolix shall indemnify, defend and hold harmless the
Telles Parties and ADM Parties from and against any and all claims, suits,
liabilities, damages, costs, expenses and actions relating to or concerning the
Purchased Inventory.

 

(b)                                 Sale of Specific Telles Assets Relating to
Trademarks, Contracts and Certifications by Telles to Metabolix.

 

(i)                                     Trademarks.  Upon the terms and subject
to the conditions of this Agreement, Telles shall, on the Effective Date,
irrevocably sell, transfer, assign, convey, and set over to Metabolix all
trademarks owned by Telles (the “Purchased Trademarks”), including but not
limited to the trademarks listed in the Trademark Assignments attached hereto as
Exhibit C.  On the Effective Date, Telles and Metabolix shall execute Trademark
Assignments in the forms attached hereto as Exhibit C.

 

(ii)                                  Contracts.  Upon the terms and subject to
the conditions of this Agreement and except as otherwise provided herein, Telles
shall (and shall cause Telles BV to), on the Effective Date, irrevocably assign
to Metabolix, and Metabolix shall assume, all contracts and agreements to which
Telles or Telles BV is a party or has an obligation, responsibility or duty (the
“Purchased Contracts”), and the parties will enter an Assignment and Assumption
Agreement in the form attached hereto as Exhibit D.   Notwithstanding the
foregoing, the Purchased Contracts shall not include any contracts set forth on
Exhibit E hereto.  Notwithstanding anything to the contrary in this Agreement,
ADM shall receive the proceeds and revenue from the Purchased Contracts to the
extent provided in Section 2(b) herein, including but not limited to, any
settlement relating to the [***] claim (the “[***]

 

3

--------------------------------------------------------------------------------


 

Claim”), which is estimated to be approximately $100,000 (one hundred thousand
USD), and the revenue from the sale of product to [***] in connection with the
pro forma invoice dated on or about February 9, 2012 (the “[***] Claim”), which
is estimated to amount to $200,000 (two hundred thousand USD).    Metabolix
shall indemnify, defend and hold harmless the Telles Parties and the ADM Parties
from and against any and all claims, suits, liabilities, damages, costs,
expenses and actions arising on or after February 8, 2012 relating to or
concerning the Purchased Contracts.

 

(iii)                               Certifications.  Upon the terms and subject
to the conditions of this Agreement, Telles shall, on the Effective Date,
irrevocably sell, transfer, assign, convey, and set over to Metabolix all of
Telles’ right, if any, to certifications, product approvals, registrations and
similar items held in Telles’ name, to the extent transferable, including but
not limited to those set forth on Exhibit F (the “Purchased Certifications”). 
The Parties shall use their reasonable best efforts (but without the requirement
of any payment of money by Telles, Telles BV or ADM) to convey to Metabolix the
use of all Purchased Certifications, , including signing all documents and
taking any other actions necessary or advisable to facilitate such conveyance.

 

(c)                                  Disclaimer of Representations and
Warranties. EXCEPT AS SPECIFICALLY SET FORTH IN SECTION 6, THE SALES, TRANSFERS
AND/OR CONVEYANCES TO METABOLIX DESCRIBED IN THIS SECTION 1 ARE MADE ON AN “AS
IS”; “WHERE IS” BASIS WITHOUT ANY REPRESENTATION OR WARRANTY AND WITHOUT
RECOURSE.  EXCEPT AS SPECIFICALLY SET FORTH IN SECTION 6, THE TELLES PARTIES AND
THE ADM PARTIES MAKE NO REPRESENTATION OR WARRANTY REGARDING THE SALES,
TRANSFERS AND/OR CONVEYANCES IN THIS SECTION 1 , WHETHER EXPRESS OR IMPLIED. 
EXCEPT AS SPECIFICALLY SET FORTH IN SECTION 6, THE TELLES PARTIES AND THE ADM
PARTIES DISCLAIM ALL REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED, WITH
RESPECT TO THE SALES, TRANSFERS AND/OR CONVEYANCES IN THIS SECTION 1, INCLUDING
WITHOUT LIMITATION, ANY REPRESENTATION OR WARRANTY WITH RESPECT TO
ENFORCEABILITY OR MERCHANTABILITY OR NON-INFRINGEMENT OR FITNESS FOR A
PARTICULAR PURPOSE OR QUANTITY OR VALUE OR SPECIFICATION.

 

2.                                      Payments, Costs, Lien on Purchased
Inventory, and Other Matters.

 

(a)                                 As consideration for the sale of the
Purchased Inventory, Purchased Trademarks, Purchased Contracts and Purchased
Certifications (collectively, the “Purchased Assets”) Metabolix shall pay to
Telles $2,981,567 (two million nine hundred eighty one thousand five hundred and
sixty seven USD), (the “Purchase Price”).  Telles irrevocably instructs
Metabolix to, and Metabolix shall, wire immediately available funds directly to
ADM in accordance with ADM’s written instructions equal to the Purchase Price in
consideration of, among other things, ADM’s release of its lien on the Purchased
Inventory.  On the Effective Date, Telles shall deliver the Bill of Sale, in the
form attached hereto as Exhibit G, duly executed by Telles and Telles BV.  In
addition, on the Effective Date, Telles shall wire to ADM an amount equal to the
aggregate cash balances of Telles and Telles BV on the Effective Date less
$100,000 (“Telles Cash”) in consideration of, among other things, ADM’s release
of its lien on the Purchased Inventory, towards partial payment of amounts owed
by Telles to ADM. After payment of the Telles Cash to ADM, Telles shall have
$100,000 in cash on hand on the Effective Date (before receipt of future
proceeds and revenue as provided in Section 2(b) below).  This remaining
$100,000 cash balance is herein referred to as the “Remaining Telles Cash”).

 

(b)                                 Any and all proceeds and revenue from
(i) Telles’ and Telles BV’s inventory and product sold, disposed of or shipped
by Telles or Telles BV on or before the Effective Date and (ii) settlements
involving Telles or Telles BV relating to events that occurred or arose on or
before the Effective Date shall be subject to ADM’s security interest pursuant
to the Loan Agreement and shall

 

4

--------------------------------------------------------------------------------


 

thereby be for the benefit and account of ADM.  Such proceeds shall include, but
not be limited to any and all proceeds and revenue from (i) the [***] Claim and
(ii) the [***] Claim. All proceeds from Purchased Inventory sold or disposed of
by Metabolix, ADM, Telles or Telles BV after the Effective Date shall be for the
benefit of Metabolix.  If ADM, Telles or Telles BV receives any proceeds from
the sale of Purchased Inventory after the Effective Date, ADM, Telles, or Telles
BV, as the case may be shall promptly (or Telles shall cause Telles BV, as
applicable, to), and in any event within 7 (seven) days of receiving such
proceeds, remit such proceeds to Metabolix.

 

(c)                                  Any and all costs, expenses and fees
relating to or concerning Telles’ and Telles BV’s inventory and product prior to
the Effective Date, including that of storing, shipping and maintaining the
inventory, shall be the responsibility of Telles or Telles BV, as the case may
be.  Any and all costs, expenses and fees incurred by Telles, Telles BV and/or
any of the ADM Parties relating to or concerning the Purchased Inventory and
other Purchased Assets on and after the Effective Date, including that of
storing, shipping and maintaining the Purchased Inventory, shall be the
responsibility of Metabolix, and Metabolix shall promptly reimburse ADM for such
costs following receipt of an invoice therefor.

 

(d)                                 The Parties acknowledge and agree that
(i) there may be additional amounts due to or from one or more of the Parties
relating to the Pilot Sourcing and with respect to certain logistics services
provided by ADM to Telles, which will be separately resolved and paid outside
the scope of this Agreement.

 

(e)                                  Upon the sale of the Purchased Assets,
(i) ADM shall be deemed automatically to have released all of its security
interests in the Purchased Assets so sold; (ii) ADM will release all of its
liens on the Purchased Assets; and (iii) Metabolix shall be authorized to file a
UCC-3 release in the form of Exhibit H with the Delaware Secretary of State. 
The release of such security interests shall not constitute a release of ADM’s
security interest in any assets other than the Purchased Assets.

 

3.                                      Co-Funded Equipment.

 

(a)                                 As of and following the Effective Date,
Metabolix (i) shall retain ownership of the Equipment listed on Exhibit A “as
is”, “where is”, without any representations or warranties from and without any
recourse against any of the Telles Parties or the ADM Parties and (ii) hereby
relinquishes any and all other claims it may have against any of the Telles
Parties or the ADM Parties relating to the Equipment, including but not limited
to, reimbursement for payments made on account of the Equipment.

 

(b)                                 As of and following the Effective Date, ADM
hereby relinquishes (i) any and all claims to ownership of the Equipment and
(ii) any and all other claims it may have against any of the Telles Parties or
the Metabolix Parties relating to the Equipment, including but not limited to,
reimbursement for payments made on account of the Equipment.

 

(c)                                  The Metabolix Parties hereby waive and
relinquish any and all claims, suits, liabilities, damages, costs, expenses and
actions relating to or concerning the Equipment and release and discharge the
Telles Parties and the ADM Parties from any and all claims, suits, liabilities,
damages, costs, expenses and actions relating to or concerning the Equipment. 
As of and following the Effective Date, Metabolix shall indemnify, defend and
hold harmless the Telles Parties and the ADM Parties from and against any and
all claims, suits, liabilities, damages, costs, expenses and actions relating to
or concerning the Equipment.  As of and following the Effective Date, the ADM
Parties waive and relinquish any and all claims, suits, liabilities, damages,
costs, expenses and actions relating to or concerning the Equipment and release
and discharge the Telles Parties and the Metabolix Parties from

 

5

--------------------------------------------------------------------------------


 

any and all claims, suits, liabilities, damages, costs, expenses and actions
relating to or concerning the Equipment.

 

4.                                      Remaining Telles Assets; Telles’ Debt to
ADM; General Manager and Liquidator and Dissolution

 

(a)                                 Any and all assets of Telles not otherwise
purchased by Metabolix under this Agreement shall remain the property of Telles.

 

(b)                                 Notwithstanding anything contrary in this
Agreement (i) the debt and liability of Telles to ADM and to
Archer-Daniels-Midland Company shall remain outstanding and shall not be altered
by this Agreement, and (ii) except as provided in Section 2(e) above, the
security interest granted to ADM pursuant to the Loan Agreement and other
Commercial Alliance Agreements shall remain in full force and effect.

 

(c)                                  From and after the Effective Date, all
assets, cash and proceeds from the wind-up and dissolution of Telles shall
remain subject to ADM’s security interest pursuant to the Loan Agreement and
other Commercial Alliance Agreements and shall thereby be for the sole benefit
and account of ADM, and proceeds of and collections of such shall be remitted to
ADM promptly on receipt.  Notwithstanding the foregoing and as further provided
in Section 4(f) below, the Remaining Telles Cash will be available to the
General Manager and the Liquidator of Telles to satisfy accounts payables of
Telles, including the Metabolix Payables (as defined in Section 6B(c)).

 

(d)                                 From and after the Effective Date, Metabolix
and ADM shall each use their reasonable best efforts to secure payment of
account receivables and other amounts due to Telles and Telles BV and shall take
any and all actions and sign all documents as are reasonably necessary, helpful
or advisable to secure and collect such receivables and other amounts due, which
shall be for the account and benefit of ADM and the proceeds of and collections
of such shall be remitted to ADM promptly on receipt.  Nothing herein shall
constitute a release of ADM’s security interest in any such accounts receivable
or other amounts due.

 

(e)                                  From and after the Effective Date, ADM
shall have the right from time to time to appoint in its sole discretion:
(i) the General Manager of Telles and (ii) the Liquidator of Telles.  Such
appointments shall come into effect when so designated by ADM and ADM may
relieve any General Manager and/or Liquidator and appoint others in their place
at ADM’s sole discretion.  Metabolix and Telles shall fully cooperate with the
appointments and appointees and take all actions and sign all documents as are
necessary, helpful or advisable to facilitate the carrying out and execution of
the duties, responsibilities and obligations of the General Manager and
Liquidator; and shall follow, and not object to, the instructions and decisions
of the General Manager and Liquidator as they relate to Telles, including among
other things in their capacities as members of the Board of Directors, Members,
and Steering Committee Members.  Notwithstanding the foregoing, the power and
authority of such General Manager shall be limited to managing the winding up
and dissolution of Telles in accordance with the Operating Agreement.
 Capitalized terms used in this Section 4(e) but not defined in this Agreement
shall have the meanings attributed to them in the Operating Agreement.

 

(f)                                   Telles and Metabolix acknowledge and agree
that ADM is a secured creditor of Telles and, furthermore, that in liquidation
Telles is obligated to pay ADM until the Working Capital Loan (as such is
defined in the Loan Agreement) is paid in full, and then until the Ledger
Account (as such term is defined in the Operating Agreement) is repaid, provided
sufficient funds are available.  Telles and Metabolix further agree and
acknowledge that each shall take all reasonable actions to assist

 

6

--------------------------------------------------------------------------------


 

Telles in paying its debt to ADM and to repay the Ledger Account in liquidation
as provided for in the Operating Agreement.

 

(g)                                  The Parties agree that the Remaining Telles
Cash will be available to the General Manager and the Liquidator of Telles
(i) first, to satisfy accounts payables of Telles held by third party trade
creditors and (ii) second, if any remains to reimburse Metabolix for the
Metabolix Payables.  Metabolix acknowledges and agrees that it shall only
receive reimbursement of the Metabolix Payables to the extent of the Remaining
Telles Cash, if any, after payment of all other amounts due to third party trade
creditors.

 

(h)                                 In the unlikely event that ADM (or an
affiliate) is required to repay or otherwise reimburse Telles or Telles BV,
directly or indirectly to any of their creditors, for any of the Purchase Price
or the Telles Cash paid to ADM pursuant to Section 2(a) above, then Metabolix
hereby agrees that it shall make a payment to ADM in an amount equal to 50% of
all payments made by Telles or Telles BV (or by ADM or an affiliate on their
behalf) on or after the Effective Date to anyone other than the ADM Parties over
and above the amount of the Remaining Telles Cash, provided that in no event
shall the amount to be so paid by Metabolix exceed the total of the Purchase
Price and the Telles Cash required to be so repaid or reimbursed by ADM.  The
amount to be paid by Metabolix under this Section 4(h) shall be made promptly
after a statement detailing the amount of such payment is provided to
Metabolix.  Except as set forth in this Section 4(h) or as otherwise
specifically provided in this Agreement, neither Metabolix nor ADM shall have
any duty or obligation to provide any funds relating to the winding up or
dissolution of Telles.

 

5.                                      Waiver and Release of ADM’s
Manufacturing and Services Obligations.  The Metabolix Parties and the Telles
Parties hereby forever waive, discharge, relinquish and release any and all of
their rights, claims, and options, as they may relate to any and all of ADM’s or
ADM Parties’ obligations, requirements and/or duties, relating to or concerning
Section 10.5.1(a) of the Commercial Alliance Agreement and/or Section 3 of the
Manufacturing Agreement from and after the Effective Date.   Without limiting
the foregoing, ADM and the ADM Parties are hereby forever released and
discharged from any and all obligations, responsibilities and duties to provide
or make available to any of the Telles Parties or the Metabolix Parties any
product, manufacturing services, fermentation services, other services and/or
Post Termination Services.

 

6.                                      Representations and Warranties.

 

A.                                    Each Party represents and warrants to each
other Party as follows:

 

(a)                                 Such Party has full power and authority to
execute, deliver and perform such Party’s obligations under this Agreement in
accordance with its terms.

 

(b)                                 This Agreement (i) has been duly and validly
authorized by all necessary action on the part of such Party; (ii) has been duly
executed and delivered by an authorized representative of such Party; and
(iii) constitutes a legal, valid and binding obligation of such Party,
enforceable against such Party in accordance with its terms, except as limited
by bankruptcy, insolvency, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally and general principles
of equity.

 

(c)                                  Such Party is not a party to, subject to or
bound by any agreement or any judgment, order, writ, prohibition, injunction or
decree of any court or other governmental body which would prevent the
execution, delivery or performance of this Agreement.

 

7

--------------------------------------------------------------------------------


 

(d)                                 No consent, approval, authorization or order
of, or registration or filing with, or notice to, any court or governmental
agency or body having jurisdiction or regulatory authority over such Party (or
any of its properties) is required for (i) such Party’s execution and delivery
of this Agreement (and each agreement executed and delivered by it in connection
herewith) or (ii) the consummation by such Party of the transactions
contemplated by this Agreement (and each agreement executed and delivered by it
in connection herewith) or, to the extent so required, such consent, approval,
authorization, order, registration, filing or notice has been obtained, made or
given (as applicable) and is still in full force and effect.

 

(e)                                  As of the Effective Date, to the knowledge
of such Party, the sale of the Purchased Inventory by Telles or any of the
transactions contemplated hereby are not prohibited by any stay or injunction in
any litigation or governmental action.

 

(f)                                   No person or entity acting on behalf of
such Party or any of its affiliates or under the authority of any of them is or
will be entitled to any brokers’ or finders’ fee or any other commission or
similar fee, directly or indirectly, from such Party or any of its affiliates in
connection with any of the transactions contemplated hereby.

 

B.  Metabolix represents and warrants to each other Party, after due inquiry
with Robert Engle and Jean Paul Meijer, as follows:

 

(a)                                 Except for the dispute with [***] described
on Exhibit E (the “[***] Claim”), to Metabolix’s actual knowledge, there are no
actions, suits, investigations or proceedings pending or, to its knowledge,
threatened against Telles or Telles BV.

 

(b)                                 To Metabolix’s actual knowledge, no
customer, vendor or third party has verbally or in writing or otherwise
threatened a suit or alleged or claimed that Telles or Telles BV has breached an
agreement or otherwise not fulfilled its obligations and duties.

 

(c)                                  Other than as set forth on Exhibit B, none
of Telles, Telles BV, or ADM owe any monies to Metabolix (such amounts set forth
on Exhibit B are referred to herein as the “Metabolix Payables”).

 

C.  ADM represents and warrants to each other Party, after due inquiry with
Robert Engle and Jean Paul Meijer, as follows:

 

(a)                                 Except for the [***] Claim, to ADM’s actual
knowledge, there are no actions, suits, investigations or proceedings pending or
threatened against Telles or Telles BV.

 

(b)                                 To ADM’s actual knowledge, no customer,
vendor or third party has verbally or in writing or otherwise threatened a suit
or alleged or claimed that Telles or Telles BV has breached an agreement or
otherwise not fulfilled its obligations and duties.

 

(c)                                  Other than as set forth on Exhibit B, none
of Telles, Telles BV or ADM Parties is owed any monies by Metabolix.

 

7.                                      Release of Metabolix Parties; Covenant
Not to Sue.

 

(a)                                 Except as set forth below, in consideration
of the mutual agreements contained herein, the adequacy and sufficiency of which
are hereby acknowledged, each of (i) the ADM Parties and (ii) the Telles Parties
hereby release and forever discharge the Metabolix Parties from any and all
claims,

 

8

--------------------------------------------------------------------------------


 

demands, actions, causes of action, liabilities and damages in law or in equity
relating to or concerning the Commercial Alliance Agreements or the Parties’
relationship created pursuant to the Commercial Alliance Agreements, that the
ADM Parties and the Telles Parties, or any of them, had or now have or may claim
to have, whether known or unknown, and whether arising by federal, state, local
or foreign statutory, common law or otherwise, of whatsoever kind or nature
whether fixed or contingent, accrued or un-accrued, liquidated or un-liquidated,
from the beginning of time to and including the Effective Date and thereafter
(collectively referred to in this Section 7 as “claims”).  Notwithstanding
anything to the contrary herein, the ADM Parties and the Telles Parties are not
hereby releasing the Metabolix Parties from any claims (i) arising after the
Effective Date in connection with any written agreement executed after the
Effective Date between either the ADM Parties or the Telles Parties and any of
the Metabolix Parties, (ii) arising in connection with post-termination rights
or obligations under the Commercial Alliance Agreements (other than those
expressly waived herein), (iii) arising in connection with the letter agreement
between Metabolix and Archer Daniels Midland Company dated February 29, 2012
regarding the employment of Wilfried Jobst, (iv) to enforce the Metabolix
Parties’ obligations incurred under this Agreement and (v) arising outside of
the Commercial Alliance Agreements or the relationship created pursuant to the
Commercial Alliance Agreements.

 

(b)                                 The ADM Parties and the Telles Parties
further agree not to institute any litigation, lawsuit, claim or action against
any of the Metabolix Parties with respect to any and all claims released in
Section 7(a).

 

(c)                                  Nothing in this Section 7 shall relate to
Archer-Daniels-Midland Company’s continuing ownership of stock in Metabolix.

 

8.                                      Release of ADM Parties; Covenant Not to
Sue.

 

(a)                                 Except as set forth below, in consideration
of the mutual agreements contained herein, the adequacy and sufficiency of which
are hereby acknowledged, each of (i) the Metabolix Parties and (ii) the Telles
Parties hereby release and forever discharge the ADM Parties from any and all
claims, demands, actions, causes of action, liabilities and damages in law or in
equity relating to or concerning the Commercial Alliance Agreements or the
Parties’ relationship created pursuant to the Commercial Alliance Agreements,
that the Metabolix Parties and the Telles Parties, or any of them, had or now
have or may claim to have, whether known or unknown, and whether arising by
federal, state, local or foreign statutory, common law or otherwise, of
whatsoever kind or nature whether fixed or contingent, accrued or un-accrued,
liquidated or un-liquidated, from the beginning of time to and including the
Effective Date and thereafter (collectively referred to in this Section 8 as
“claims”). Notwithstanding anything to the contrary herein, the Metabolix
Parties and the Telles Parties are not hereby releasing the ADM Parties from any
claims (i) arising after the Effective Date in connection with any written
agreement executed after the Effective Date between either the Metabolix Parties
or the Telles Parties and any of the ADM Parties, (ii) arising in connection
with post-termination rights or obligations under the Commercial Alliance
Agreements (other than those expressly waived herein) (iii) arising in
connection with the letter agreement between Metabolix and Archer Daniels
Midland Company dated February 29, 2012 regarding the employment of Wilfried
Jobst, (iv) to enforce obligations for payment of amounts due with respect to
the items referenced in Section 2(d) hereof,  (v) to enforce the ADM Parties’
obligations incurred under this Agreement; and (vi) arising outside of the
Commercial Alliance Agreements or the relationship created pursuant to the
Commercial Alliance Agreements.

 

(b)                                 The Metabolix Parties and the Telles Parties
further agree not to institute any litigation, lawsuit, claim or action against
any of the ADM Parties with respect to any and all claims released in
Section 8(a).

 

9

--------------------------------------------------------------------------------


 

9.  [Intentionally omitted.]

 

10.                               Governing Law.  This Agreement shall be
construed and governed in accordance with the substantive laws of the State of
Delaware, without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of laws of any jurisdictions other than those of the State
of Delaware.

 

11.                               Waiver of Jury Trial.  EACH PARTY HEREBY
IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER RELATED DOCUMENT, OR ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENT OR ACTION RELATED HERETO OR
THERETO.

 

12.                               Payment of Expenses.  Each Party shall pay its
own expenses in connection with the negotiation, execution and carrying out of
this Agreement and the transactions contemplated hereby.

 

13.                               Successors and Assigns.  The provisions of
this Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and assigns.

 

14.                               Further Assurances.  Each Party shall duly
execute and deliver, or cause to be duly executed and delivered, such further
instruments and do and cause to be done such further acts and things, including
without limitation the filing of such assignments, agreements, documents and
instruments, as may be necessary or as the other Party may reasonably request in
connection with this Agreement or to carry out more effectively the provisions
and purposes hereof, or to better assure and confirm unto such other Party its
rights and remedies under this Agreement.

 

15.                               Entire Agreement.  This Agreement is the
complete, final and exclusive agreement among the Parties with respect to the
subject matter hereof and supersedes all prior agreements, understandings and
negotiations, both written and oral, among the Parties with respect to the
subject matter hereof; provided that the surviving language, covenants, duties
and obligations in the Commercial Alliance Agreements shall survive and remain
in full force and effect except to the extent they are inconsistent with or as
explicitly amended by this Agreement.

 

16.                               Notices.  All notices, requests and other
communication hereunder shall be in writing and sent by facsimile or email, with
confirmation sent by courier requiring acknowledgment of receipt by the
respective Parties as follows:

 

To Metabolix:                  Metabolix Corporation

21 Erie Street

Cambridge, MA 02139-4260

Attn: President and CEO

Fax: 617-583-1767

Email: eno@metabolix.com

 

With copy to:                      Goodwin Procter LLP

53 State Street

Boston, MA 02109

Attn:  Christopher J. Denn, Esq.

Fax:  617-523-1231

Email: CDenn@goodwinprocter.com

 

10

--------------------------------------------------------------------------------


 

To ADM:                                            ADM Polymer Corporation

4666 Faries Parkway

Decatur, IL 62526

Attn: President

Fax: 217-424-6196

Email: Scott.roberts@adm.com

 

With copy to:                      Archer-Daniels-Midland Company

4666 Faries Parkway

Decatur, IL 62526

Attn: General Counsel

Fax: 217-424-6196

Email: David.smith@adm.com

 

To Telles:                                           Telles, LLC

21 Erie Street

Cambridge, MA 02139-4260

Fax: 617-583-1767

Email: eno@metabolix.com

 

With copy to:                      Metabolix, at the address set forth above,
and

ADM, at the address set forth above

 

To Telles BV:                      Telles (Europe) BV

Stationsstraat 76

1541 LJ Koog aan de Zaan

The Netherlands

Attention: Managing Director

 

17.          Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each
Party and delivered to the other Parties, it being understood that all Parties
need not sign the same counterpart.  For the purposes of executing this
Agreement, (i) a document signed and transmitted by facsimile machine,
telecopier or electronic mail shall be treated as an original document; (ii) the
signature of any Party on such document shall be considered as an original
signature; (iii) the document or page transmitted containing the signature or
signatures of one of more Parties shall have the same effect as a counterpart
thereof containing original signatures; and (iv) at the request of a Party, each
Party who executed a document and transmitted such document by facsimile
machine, telecopier or electronic mail, shall provide such original document to
the Parties.  No Party may raise as a defense to the enforcement of this
Agreement that a facsimile machine, telecopier or electronic mail was used to
transmit a signature of that Party or another Party on the Agreement.

 

18.          Advice of Counsel.  In entering into this Agreement, the Parties
represent that they have proceeded with the advice of an attorney of their
choice that they have read the terms of this Agreement, that the terms of this
Agreement have been completely read and explained to them by their attorneys,
and that those terms are fully understood and accepted by them.

 

19.          Construction of Agreement.  The Parties acknowledge and agree that
this Agreement shall not be construed more strictly against one Party than
another Party merely by virtue of the fact that it, or any part of it, may have
been prepared by counsel for one of the Parties, it being recognized that it is

 

11

--------------------------------------------------------------------------------


 

the result of arms-length negotiations between the Parties and all Parties have
contributed substantially and materially to the preparation of this Agreement. 
Unless the context of this Agreement otherwise requires, (i) words of any gender
include each other gender; (ii) words using the singular or plural number also
include the plural or singular number, respectively; (iii) the terms “hereof,”
“herein,” “hereby” and derivative or similar words refer to this entire
Agreement; (iv) the term “Section” refers to the specified Section of this
Agreement; (v) the word “including” shall mean “including, without limitation;”
(vi) the word “or” shall be disjunctive but not exclusive; and (vii) the word
“agreement” shall mean any contract, commitment or other agreement, whether oral
or written, that is legally binding.  The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  References to agreements and other documents
shall be deemed to include all subsequent amendments and other modifications
thereto.  References to statutes shall include all regulations promulgated
thereunder and references to statutes or regulations shall be construed as
including all statutory and regulatory provisions consolidating, amending or
replacing the statute or regulation.

 

20.          Severability.  In the event that any provision of this Agreement,
or the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the Parties.  The Parties further agree to replace such
void or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the economic, business and
other purposes of such void or unenforceable provision.

 

[Remainder of Page Intentionally Left Blank]

 

12

--------------------------------------------------------------------------------


 

Signature Page to Joint Venture Settlement Agreement

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.

 

 

 

METABOLIX:

 

 

 

 

METABOLIX, INC.,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Richard P. Eno

 

 

Richard P. Eno

 

 

President and CEO

 

 

 

 

ADM:

 

 

 

 

 

ADM POLYMER CORPORATION,

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Terry A. Stoa

 

Authorized Representative

 

 

 

 

TELLES:

 

 

 

 

TELLES, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Richard P. Eno

 

 

Richard P. Eno

 

 

Director

 

 

 

 

By:

/s/ Terry A. Stoa

 

 

Authorized Representative

 

 

 

 

 

 

 

By:

/s/ Robert Engle

 

 

Robert Engle

 

 

General Manager

 

 

 

 

 

 

 

TELLES BV:

 

 

 

 

TELLES (EUROPE) B.V., a company organized under the laws of the Netherlands

 

 

 

 

 

 

 

By:

/s/ J.P. Meijer

 

Name:

J.P. Meijer

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

Exhibit A — Equipment

Exhibit B — Payables

Exhibit C — Trademark Assignments

Exhibit D — Assignment and Assumption Agreement

Exhibit E — Excluded Contracts

Exhibit F — Certifications

Exhibit G — Bill of Sale

Exhibit H — Form of UCC-3

 

--------------------------------------------------------------------------------


 

Exhibit A

Equipment

 

Metabolix, Inc.

 

Capital Equipment Acquisitions for Pilot Production

 

group_name

 

id_number

 

descr

 

building

 

make

 

model

 

serial_no

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

--------------------------------------------------------------------------------


 

Metabolix, Inc.

 

Capital Equipment Acquisitions for Pilot Production

 

[***]

 

Description

 

Model

 

Serial No

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

--------------------------------------------------------------------------------


 

Exhibit B

Payables

 

Name

 

Ref No.

 

Description

 

Total

 

 

 

 

 

 

 

 

 

Metabolix owed to ADM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Archer Daniels Midland Company

 

 

 

[***]

 

(14,576.00

)

 

 

 

 

 

 

 

 

Archer Daniels Midland Company

 

 

 

[***]

 

(24,438.00

)

 

 

 

 

 

 

 

 

Archer Daniels Midland Company

 

435000

 

[***]

 

(5,172.24

)

 

 

 

 

 

 

 

 

Archer Daniels Midland Company

 

397399

 

[***]

 

(2,658.44

)

 

 

 

 

 

 

 

 

Archer Daniels Midland Company

 

368408

 

[***]

 

(5,631.71

)

 

 

 

 

 

 

 

 

Archer Daniels Midland Company

 

362405

 

[***]

 

(8,489.01

)

 

 

 

 

 

 

 

 

Archer Daniels Midland Company

 

292320

 

[***]

 

(4,283.17

)

 

 

 

 

 

 

 

 

Archer Daniels Midland Company

 

248482

 

[***]

 

(14,790.69

)

 

 

 

 

 

 

 

 

Archer Daniels Midland Company

 

224653

 

[***]

 

(7,745.60

)

 

 

 

 

 

 

 

 

Archer Daniels Midland Company

 

380307

 

[***]

 

(7,543.05

)

 

 

 

 

 

 

 

 

Archer Daniels Midland Company

 

380309

 

[***]

 

(15,552.63

)

 

 

 

 

 

 

 

 

Archer Daniels Midland Company

 

464742

 

[***]

 

(3,349.15

)

 

 

 

 

 

 

 

 

Archer Daniels Midland Company

 

478658

 

[***]

 

(3,785.00

)

 

 

 

 

 

 

 

 

Archer Daniels Midland Company

 

 

 

[***]

 

(17,680.41

)

 

 

 

 

 

 

 

 

Archer Daniels Midland Company

 

460824

 

[***]

 

(1,945.00

)

 

 

 

 

 

 

 

 

Archer Daniels Midland Company

 

 

 

[***]

 

(9,790.00

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(147,430.10

)

 

 

 

 

 

 

 

 

ADM owed to Metabolix

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Archer Daniels Midland Company

 

000510

 

[***]

 

(29,062.00

)

 

 

 

 

 

 

 

 

Archer Daniels Midland Company

 

000493

 

[***]

 

85,851.46

 

 

 

 

 

 

 

 

 

Archer Daniels Midland Company

 

000494

 

[***]

 

522.44

 

 

 

 

 

 

 

 

 

Archer Daniels Midland Company

 

000505

 

[***]

 

41,511.09

 

 

 

 

 

 

 

 

 

Archer Daniels Midland Company

 

000506

 

[***]

 

1,161.09

 

 

 

 

 

 

 

 

 

Archer Daniels Midland Company

 

000511

 

[***]

 

90,822.85

 

 

 

 

 

 

 

 

 

Archer Daniels Midland Company

 

000512

 

[***]

 

427.50

 

 

 

 

 

 

 

 

 

Archer Daniels Midland Company

 

000526

 

[***]

 

116,421.82

 

 

--------------------------------------------------------------------------------


 

Archer Daniels Midland Company

 

000527

 

[***]

 

309.38

 

 

 

 

 

 

 

 

 

Archer Daniels Midland Company

 

000528

 

[***]

 

1,091.03

 

 

 

 

 

 

 

 

 

Archer Daniels Midland Company

 

000529

 

[***]

 

270.24

 

 

 

 

 

 

 

 

 

Archer Daniels Midland Company

 

000530

 

[***]

 

11,737.92

 

 

 

 

 

 

 

 

 

Archer Daniels Midland Company

 

000531

 

[***]

 

39.21

 

 

 

 

 

 

 

 

 

Archer Daniels Midland Company

 

 

 

[***]

 

14,195.31

 

 

 

 

 

 

 

 

 

Archer Daniels Midland Company

 

 

 

[***]

 

401.46

 

 

 

 

 

 

 

 

 

Archer Daniels Midland Company

 

 

 

[***]

 

21,121.18

 

 

 

 

 

 

 

 

 

Archer Daniels Midland Company

 

 

 

[***]

 

250.79

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

357,072.77

 

 

 

 

 

 

 

 

 

Telles Owed to Metabolix

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telles

 

 

 

[***]

 

683.38

 

 

 

 

 

 

 

 

 

Telles

 

000536

 

[***]

 

21,967.12

 

 

 

 

 

 

 

 

 

Telles

 

000537

 

[***]

 

6,223.10

 

 

 

 

 

 

 

 

 

Telles

 

000520

 

[***]

 

27,635.04

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

56,508.64

 

 

 

 

 

 

 

 

 

Metabolix Owed to Telles

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telles BV

[***]

 

443062

 

[***]

 

(489.32

)

 

 

 

 

 

 

 

 

 

Telles BV

[***]

 

 

 

[***]

 

(7,615.56

)

 

 

 

 

 

 

 

 

 

Telles LLC

[***]

 

21096

 

[***]

 

(500.00

)

 

 

 

 

 

 

 

 

 

Telles LLC

[***]

 

65703/65704

 

[***]

 

(11,320.00

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(19,924.88

)

 

 

 

 

 

 

 

 

Net MBLX Receivable from ADM

 

 

 

 

 

209,642.67

 

Net MBLX Receivable from Telles

 

 

 

 

 

36,583.76

 

 

--------------------------------------------------------------------------------


 

EXECUTION

 

Exhibit C

Trademark Assignments

 

TRADEMARK ASSIGNMENT

 

This Trademark Assignment (the “Assignment”) is by and between:

 

·                  Telles, LLC, a limited liability company duly formed and
validly existing under the laws of the State of Delaware, United States of
America, with headquarters located at 21 Erie Street, Cambridge, MA 02139,
United States of America (“Telles” or “Assignor”),

 

·                  Metabolix, Inc., a corporation duly incorporated and validly
existing under the laws of the State of Delaware, United States of America, with
headquarters located at 21 Erie Street, Cambridge, MA 02139, United States of
America (“Metabolix” or “Assignee”)

 

and is effective as of the latest signature date below (the “Effective Date”).

 

1.             Background.  Assignor owns the trademarks set forth on Schedule A
attached hereto (the “Trademarks”).  Assignee wishes to acquire the Trademarks
together with the goodwill associated therewith.  Assignor wishes to assign the
Trademarks and Assignee wishes to accept such assignment on the terms and
conditions set forth in this Assignment.

 

2.             Grant.  For good and valuable consideration including payment of
US$1.00, Assignor hereby sells, assigns, and transfers to Assignee, its
successors and assigns, the entire right, title, and interest in, to, and under
the Trademarks worldwide, including all common law rights, trademark
applications, registrations, and renewals, and the right to sue for past,
present and future infringement, together with the goodwill symbolized by the
Trademarks.

 

3.             Further Acts / Recordal.  Assignor further covenants with
Assignee to execute when requested such additional assignments, instruments and
documents as may reasonably be necessary to effectuate this Assignment and to
enable the Assignee to record the Assignment in the various trademark offices,
including recordations of assignment of trademark suitable for filing.  To the
extent required under applicable law or otherwise necessary, Assignor herewith
authorizes Assignee to apply for the recordal of the assignment of the
Trademarks and to request the trademark offices in the territories concerned to
issue to the Assignee any and all documents covering the Trademarks.  Should
Assignor fail to take such steps or execute such documents promptly upon
request, Assignor authorizes Assignee to take such steps and execute such
documents in Assignor’s name and on Assignor’s behalf and Assignor hereby
irrevocably appoint Assignee as its power of attorney for these purposes.

 

--------------------------------------------------------------------------------


 

4.             Governing Law. This Agreement shall be governed and construed and
interpreted in accordance with the laws of the State of Delaware, USA,
irrespective of the choice of laws principles of the State of Delaware.

 

[Signature page to follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed as of the Effective Date.

 

 

 

 

TELLES, LLC

 

 

 

 

 

 

 

 

Date:

                       

, 2012

By:

 

 

 

Name: Robert E. Engle

 

 

Title: General Manager

 

CERTIFICATE OF ACKNOWLEDGMENT

 

STATE OF                                           , USA

COUNTY OF

 

On this                             day of                             , 2012,
before me, the undersigned notary public, personally appeared Robert E. Engle,
proved to me through satisfactory evidence of identification, which
was                                                            , to be the
person whose name is signed on the preceding or attached document and
acknowledged to me that he/she signed it voluntarily for its stated purpose.

 

 

 

 

Notary Public

 

 

 

 

 

My Commission Expires

 

3

--------------------------------------------------------------------------------


 

WITNESSES TO ASSIGNMENT BY TELLES

 

 

 

 

 

 

 

 

 

 

Name:

 

Name:

 

 

 

Title:

 

Title:

 

 

 

Nationality:

 

Nationality:

 

 

 

 

 

 

Address:

 

Address:

 

 

 

 

 

 

 

 

 

Date: March         , 2012

 

Date: March       , 2012

 

4

--------------------------------------------------------------------------------


 

DECLARATION OF ACCEPTANCE

 

The above named Assignee, Metabolix, Inc., hereby declares that with effect from
the            day of                                   , 2012, it accepts the
Trademarks as granted in Paragraph 2 of the Assignment, including all goodwill
of the business symbolized by such Trademarks including all rights to recover
past, present and future damages for infringement, assigned to it by Assignor,
Telles, LLC, pursuant to the foregoing Assignment.

 

 

 

 

 

METABOLIX, INC.

 

 

 

 

 

 

 

 

 

Date:

                       

, 2012

By:

 

 

Name: Richard P. Eno

 

Title: President & CEO

 

 

CERTIFICATE OF ACKNOWLEDGMENT

 

STATE OF                                           , USA

COUNTY OF

 

On this                             day of                             , 2012,
before me, the undersigned notary public, personally appeared Richard  P. Eno,
proved to me through satisfactory evidence of identification, which
was                                                            , to be the
person whose name is signed on the preceding or attached document and
acknowledged to me that he/she signed it voluntarily for its stated purpose.

 

 

 

 

Notary Public

 

 

 

 

 

My Commission Expires

 

5

--------------------------------------------------------------------------------


 

WITNESSES TO ACCEPTANCE BY METABOLIX

 

 

 

 

 

 

 

 

 

 

Name:

 

Name:

 

 

 

Title:

 

Title:

 

 

 

Nationality:

 

Nationality:

 

 

 

 

 

 

Address:

 

Address:

 

 

 

 

 

 

 

 

 

Date: March        , 2012

 

Date: March       , 2012

 

6

--------------------------------------------------------------------------------


 

SCHEDULE A

 

The Trademarks being assigned include all formatives of the marks listed below,
namely, all marks comprised of or containing any of the marks listed below,
including, but not limited to the marks in all colors, styles, fonts,
combinations of upper and lower case letters:

 

Trademarks:

 

1.               MIREL

 

2.               [g87911kc05i001.gif]

 

3.               TELLES

 

4.               M∙VERA

 

Related Pending Applications and Registrations:

 

Country

 

Mark

 

Appl./Reg. No.

 

Status

 

 

MIREL

 

927992

 

Registered

 

 

TELLES

 

919557

 

Registered

Australia

 

[g87911kc05i001.gif]

 

924047

 

Registered

 

Country

 

Mark

 

Appl./Reg. No.

 

Status

 

 

MIREL

 

829030220

 

Registered

 

 

[***]

 

[***]

 

[***]

Brazil

 

[***]

 

[***]

 

[***]

 

 

[***]

 

[***]

 

[***]

 

 

[***]

 

[***]

 

[***]

 

Country

 

Mark

 

Appl./Reg. No.

 

Status

 

 

[***]

 

[***]

 

[***]

 

 

[***]

 

[***]

 

[***]

Canada

 

M∙VERA

 

814541

 

Registered

 

 

[g87911kc05i001.gif]

 

810894

 

Registered

 

Country

 

Mark

 

Appl./Reg. No.

 

Status

China

 

MIREL

 

927992

 

Registered

 

7

--------------------------------------------------------------------------------


 

 

 

TELLES

 

919557

 

Registered

 

 

M∙VERA

 

8314274

 

Registered

 

 

M∙VERA

 

8314273

 

Registered

 

 

[g87911kc05i001.gif]

 

924047

 

Registered

 

 

[g87911kc05i001.gif]

 

7544774

 

Registered

 

Country

 

Mark

 

Appl./Reg. No.

 

Status

 

 

MIREL

 

5600085

 

Registered

 

 

TELLES

 

5769278

 

Registered

European Union

 

M∙VERA

 

9114381

 

Registered

 

 

[g87911kc05i001.gif]

 

5872312

 

Registered

 

Country

 

Mark

 

Appl./Reg. No.

 

Status

 

 

MIREL

 

1523491

 

Registered

 

 

MIREL

 

1834969

 

Registered

India

 

TELLES

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

[g87911kc05i001.gif]

 

1834970

 

Registered

 

8

--------------------------------------------------------------------------------


 

Country

 

Mark

 

Appl./Reg. No.

 

Status

 

 

MIREL

 

221258

 

Registered

 

 

MIREL

 

221260

 

Registered

 

 

M∙VERA

 

229630

 

Registered

Israel

 

MVERA

 

229629

 

Registered

 

 

[g87911kc07i001.gif]

 

221257

 

Registered

 

 

[g87911kc07i001.gif]

 

221259

 

Registered

 

Country

 

Mark

 

Appl./Reg. No.

 

Status

 

 

MIREL

 

927992

 

Registered

 

 

MIREL (in Katakana)

 

5326728

 

Registered

 

 

TELLES

 

919557

 

Registered

Japan

 

M∙VERA

 

5382935

 

Registered

 

 

[g87911kc07i001.gif]

 

924047

 

Registered

 

 

[g87911kc07i001.gif]

 

5332921

 

Registered

 

Country

 

Mark

 

Appl./Reg. No.

 

Status

 

 

MIREL

 

1011661

 

Registered

 

 

MIREL

 

1193197

 

Pending

 

 

MIREL

 

1046756

 

Registered

 

 

TELLES

 

1026262

 

Registered

Mexico

 

[***]

 

[***]

 

[***]

 

 

[***]

 

[***]

 

[***]

 

 

[g87911kc07i001.gif]

 

1026261

 

Registered

 

 

[***]

 

[***]

 

[***]

 

 

[***]

 

[***]

 

[***]

 

9

--------------------------------------------------------------------------------


 

Country

 

Mark

 

Appl./Reg. No.

 

Status

 

 

MIREL

 

761687

 

Registered

 

 

MIREL

 

777715

 

Registered

New Zealand

 

TELLES

 

765314

 

Registered

 

 

TELLES

 

775625

 

Registered

 

 

[g87911kc07i001.gif]

 

767768

 

Registered

 

Country

 

Mark

 

Appl./Reg. No.

 

Status

 

 

MIREL

 

927992

 

Registered

Norway

 

TELLES

 

919557

 

Registered

 

 

[g87911kc07i001.gif]

 

924047

 

Registered

 

Country

 

Mark

 

Appl./Reg. No.

 

Status

 

 

MIREL

 

229948

 

Registered

 

 

[***]

 

[***]

 

[***]

Pakistan

 

[***]

 

[***]

 

[***]

 

 

[***]

 

[***]

 

[***]

 

 

[***]

 

[***]

 

[***]

 

Country

 

Mark

 

Appl./Reg. No.

 

Status

 

 

MIREL

 

4-2007-000190

 

Registered

 

 

MIREL

 

4-2009-007399

 

Registered

Philippines

 

TELLES

 

4-2007-002954

 

Registered

 

 

[g87911kc07i001.gif]

 

4-2007-005093

 

Registered

 

 

[g87911kc07i001.gif]

 

4-2009-007400

 

Registered

 

10

--------------------------------------------------------------------------------


 

Country

 

Mark

 

Appl./Reg. No.

 

Status

 

 

MIREL

 

927992

 

Registered

 

 

TELLES

 

919557

 

Registered

Russia

 

[g87911kc07i001.gif]

 

924047

 

Registered

 

 

[g87911kc07i001.gif]

 

411643

 

Registered

 

Country

 

Mark

 

Appl./Reg. No.

 

Status

 

 

MIREL

 

2007/00469

 

Registered

South Africa

 

TELLES

 

2007/07127

 

Registered

 

 

[g87911kc07i001.gif]

 

2007/09035

 

Registered

 

Country

 

Mark

 

Appl./Reg. No.

 

Status

 

 

MIREL

 

927992

 

Registered

South Korea

 

TELLES

 

919557

 

Registered

 

 

[g87911kc07i001.gif]

 

924047

 

Registered

 

Country

 

Mark

 

Appl./Reg. No.

 

Status

 

 

MIREL

 

927992

 

Registered

 

 

TELLES

 

919557

 

Registered

Switzerland

 

M∙VERA

 

605373

 

Registered

 

 

[g87911kc07i001.gif]

 

924047

 

Registered

 

 

[g87911kc07i001.gif]

 

596633

 

Registered

 

Country

 

Mark

 

Appl./Reg. No.

 

Status

 

 

MIREL

 

01291527

 

Registered

Taiwan

 

TELLES

 

01309258

 

Registered

 

 

[g87911kc07i001.gif]

 

01302192

 

Registered

 

11

--------------------------------------------------------------------------------


 

Country

 

Mark

 

Appl./Reg. No.

 

Status

 

 

MIREL

 

3555191

 

Registered

 

 

TELLES

 

4002624

 

Registered

United States

 

M∙VERA

 

4057117

 

Registered

 

 

[g87911kc07i001.gif]

 

3555190

 

Registered

 

Country

 

Mark

 

Appl./Reg. No.

 

Status

 

 

MIREL

 

927992

 

Registered

 

 

TELLES

 

919557

 

Registered

International Registrations

 

[g87911kc07i001.gif]

 

924047

 

Registered

 

12

--------------------------------------------------------------------------------


 

TRADEMARK ASSIGNMENT (India)

 

This Trademark Assignment (the “Assignment”) is by and between:

 

·                  Telles, LLC, a limited liability company duly formed and
validly existing under the laws of the State of Delaware, United States of
America, with headquarters located at 21 Erie Street, Cambridge, MA 02139,
United States of America (“Telles” or “Assignor”),

 

·                  Metabolix, Inc., a corporation duly incorporated and validly
existing under the laws of the State of Delaware, United States of America, with
headquarters located at 21 Erie Street, Cambridge, MA 02139, United States of
America (“Metabolix” or “Assignee”)

 

and is effective as of the latest signature date below (the “Effective Date”).

 

1.             Background.  Assignor owns the trademarks set forth on Schedule A
attached hereto (the “Trademarks”).  Assignee wishes to acquire the Trademarks
together with the goodwill associated therewith.  Assignor wishes to assign the
Trademarks and Assignee wishes to accept such assignment on the terms and
conditions set forth in this Assignment.

 

2.             Grant.  For the good and valuable consideration of US$1.00,
Assignor hereby sells, assigns, and transfers to Assignee, its successors and
assigns, the entire right, title, and interest in, to, and under the Trademarks
in India, including all common law rights, trademark applications,
registrations, and renewals, and the right to sue for past, present and future
infringement, together with the goodwill symbolized by the Trademarks.

 

3.             Further Acts / Recordal.  Assignor further covenants with
Assignee to execute when requested such additional assignments, instruments and
documents as may reasonably be necessary to effectuate this Assignment and to
enable the Assignee to record the Assignment in Indian trademark office,
including recordations of assignment of trademark suitable for filing.  To the
extent required under applicable law or otherwise necessary, Assignor herewith
authorizes Assignee to apply for the recordal of the assignment of the
Trademarks and to request the Indian trademark office to issue to the Assignee
any and all documents covering the Trademarks.  Should Assignor fail to take
such steps or execute such documents promptly upon request, Assignor authorizes
Assignee to take such steps and execute such documents in Assignor’s name and on
Assignor’s behalf and Assignor hereby irrevocably appoint Assignee as its power
of attorney for these purposes.

 

4.             Governing Law. This Agreement shall be governed and construed and
interpreted in accordance with the laws of the State of Delaware, USA,
irrespective of the choice of laws principles of the State of Delaware.

 

[Signature page to follow]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed as of the Effective Date.

 

 

 

 

 

TELLES, LLC

 

 

 

 

 

 

 

 

 

Date:

                       

, 2012

By:

 

 

 

Name: Robert E. Engle

 

 

Title: General Manager

 

 

CERTIFICATE OF ACKNOWLEDGMENT

 

STATE OF                                           , USA

COUNTY OF

 

On this                             day of                             , 2012,
before me, the undersigned notary public, personally appeared Robert E. Engle,
proved to me through satisfactory evidence of identification, which
was                                                            , to be the
person whose name is signed on the preceding or attached document and
acknowledged to me that he/she signed it voluntarily for its stated purpose.

 

 

 

 

Notary Public

 

 

 

 

 

My Commission Expires

 

14

--------------------------------------------------------------------------------


 

DECLARATION OF ACCEPTANCE

 

The above named Assignee, Metabolix, Inc., hereby declares that with effect from
the            day of                                   , 2012, it accepts the
Trademarks as granted in Paragraph 2 of the Assignment, including all goodwill
of the business symbolized by such Trademarks including all rights to recover
past, present and future damages for infringement, assigned to it by Assignor,
Telles, LLC, pursuant to the foregoing Assignment.

 

 

 

 

 

METABOLIX, INC.

 

 

 

 

 

 

 

 

Date:

                       

, 2012

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

CERTIFICATE OF ACKNOWLEDGMENT

 

STATE OF                                           , USA

COUNTY OF

 

On this                             day of                             , 2012,
before me, the undersigned notary public, personally appeared
                                                , proved to me through
satisfactory evidence of identification, which
was                                                  , to be the person whose
name is signed on the preceding or attached document and acknowledged to me that
he/she signed it voluntarily for its stated purpose.

 

 

 

 

 

Notary Public

 

 

 

 

 

My Commission Expires

 

15

--------------------------------------------------------------------------------


 

SCHEDULE A

 

The Trademarks being assigned include all formatives of the marks listed below,
namely, all marks comprised of or containing any of the marks listed below,
including, but not limited to the marks in all colors, styles, fonts,
combinations of upper and lower case letters:

 

Trademarks:

 

5.              MIREL

 

6.              [g87911kc09i001.gif]

 

7.              TELLES

 

8.              M∙VERA

 

Related Pending Applications and Registrations:

 

Country

 

Mark

 

Appl./Reg. No.

 

Status

 

 

MIREL

 

1523491

 

Registered

 

 

MIREL

 

1834969

 

Registered

India

 

[***]

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

 

[g87911kc09i001.gif]

 

1834970

 

Registered

 

16

--------------------------------------------------------------------------------


 

Exhibit D

Assignment and Assumption Agreement

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (“Assignment and Assumption
Agreement”), is dated as of March     , 2012 (the “Effective Date”), by and
among Metabolix, Inc., a Delaware corporation (“Metabolix”), Telles, LLC, a
Delaware limited liability company (“Telles”), and Telles (Europe) BV, a company
organized under the laws of the Netherlands and a wholly-owned subsidiary of
Telles (“Telles BV”).  Capitalized terms not otherwise defined herein shall have
the meanings set forth in that certain Joint Commercial Alliance Settlement
Agreement dated as of March     , 2012 by and among Metabolix, ADM Polymer
Corporation, a Delaware corporation (“ADM”), Telles and Telles BV (the
“Settlement Agreement”).

 

WHEREAS, Metabolix, ADM, Telles and Telles BV have entered into the Settlement
Agreement, providing for, among other things, Telles and Telles BV to sell,
transfer, assign and deliver or cause to be sold, transferred, assigned and
delivered to Metabolix the Purchased Contracts as set forth in
Section 1(b)(ii) of the Settlement Agreement in consideration for the payment of
the Purchase Price and the other good and valuable consideration acknowledged in
and received under the Settlement Agreement, and the assumption by Metabolix of
the Purchased Contracts; and

 

WHEREAS, the Metabolix, Telles and Telles BV now desire to carry out the intents
and purposes of the Settlement Agreement, as they relate to the assignment and
assumption of the Purchased Contracts.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.     Assignment and Assumption.

 

(a)   As of the Effective Date and upon the terms and subject to the conditions
set forth in the Settlement Agreement, Telles and Telles BV hereby transfer,
assign and set over to Metabolix all of Telles’ and Telles BV’s rights under and
interest in and to the Purchased Contracts, in accordance with and pursuant to
the terms of the Settlement Agreement, to have and to hold for Metabolix’
successors and permitted assigns for the rest of the terms referred to therein,
subject to the terms, covenants and other conditions thereof.

 

(b)   Metabolix hereby assumes from and after the Effective Date the Purchased
Contracts, in accordance with and pursuant to the terms of the Settlement
Agreement.

 

(c)   Metabolix, Telles and Telles B V shall each use their reasonable efforts
to cooperate in obtaining the consent of any other party to any of the Purchased
Contracts to the extent that such consent is necessary in order to effect the
foregoing assignment and assumption.

 

2.     Inconsistent or Conflicting Provisions.  Notwithstanding the foregoing,
this Assignment and Assumption Agreement is executed pursuant to, and is subject
to, the provisions of the Settlement Agreement, and nothing herein shall affect,
expand, diminish or otherwise modify the representations, warranties, covenants
or obligations of any of the parties thereunder.  If a provision of this
Assignment and Assumption Agreement is inconsistent or conflicts with the
provisions of the Settlement Agreement, the provisions of the Settlement
Agreement shall govern and prevail.

 

17

--------------------------------------------------------------------------------


 

3.     Counterparts.  This Assignment and Assumption Agreement may be executed
in multiple counterparts, each of which shall be deemed an original but all of
which taken together shall constitute one and the same instrument.

 

4.     Governing Law.  This Assignment and Assumption Agreement shall be
construed and governed in accordance with the substantive laws of the State of
Delaware, without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of laws of any jurisdictions other than those of the State
of Delaware.

 

[Signature page follows]

 

18

--------------------------------------------------------------------------------


 

EXECUTION

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Assignment and
Assumption Agreement, or has caused this Assignment and Assumption Agreement to
be executed by its respective officer thereunto duly authorized, all as of the
day and year first above written.

 

 

 

TELLES, LLC

 

 

 

 

 

By:

 

 

Name:

Richard P. Eno

 

 

Title:

Director

 

 

 

By:

 

 

Authorized Representative

 

 

 

 

 

By:

 

 

 

Name:

Robert Engle

 

 

Title:

General Manager

 

 

 

TELLES (EUROPE) B.V.

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

J.P. Meijer

 

 

Title:

Managing Director

 

 

 

 

 

METABOLIX, INC.

 

 

 

 

 

By:

 

 

Name:

Richard P. Eno

 

 

Title:

President and CEO

 

--------------------------------------------------------------------------------


 

Exhibit E

Excluded Contracts

 

Agreement dated on or about April 9, 2010 between Telles, LLC (“Telles”) and the
[***]

 

Agreement dated on or about August 10, 2010 between Telles, LLC and [***]

 

Distribution Agreement effective on or about March 1, 2010 by and between
Telles, LLC and Telles (Europe) BV

 

2

--------------------------------------------------------------------------------


 

Exhibit F

Certifications

 

AIB-Vincotte certifications

U.S. FDA Food Contact Notifications

Health Canada food contact application

European Food Safety Authority (EFSA) submission

Taiwan sample shipping records

Environment Canada New Substance Notifications

Ministry of Environmental Protection (MEP) of China chemical registrations

 

3

--------------------------------------------------------------------------------


 

Exhibit G

Bill of Sale

 

BILL OF SALE

 

THIS BILL OF SALE (“Bill of Sale”), effective as of March     , 2012 (the
“Effective Date”), is delivered pursuant to the Joint Commercial Alliance
Settlement Agreement dated as of March     , 2012 (the “Settlement Agreement”)
by and among Metabolix, Inc., a Delaware corporation (“Metabolix”), ADM Polymer
Corporation, a Delaware corporation, Telles, LLC, a Delaware limited liability
company (“Telles”), and Telles (Europe) BV, a company organized under the laws
of the Netherlands and a wholly-owned subsidiary of Telles (“Telles BV”). 
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Settlement Agreement.

 

Bill of Sale. As of the Effective Date and upon the terms and subject to the
conditions set forth in the Settlement Agreement, Telles and Telles BV hereby
sell, conveys, assigns, transfers and delivers, and hereby causes its
affiliates, if any, to sell, transfer, assign, convey and set over the Purchased
Inventory to Metabolix.  The Purchased Inventory is more fully described in the
Appendix to this Bill of Sale.

 

Further Actions. Telles and Telles BV hereby covenant that, at any time or from
time to time after the date hereof, they shall execute and deliver such further
instruments of conveyance and transfer, provide such materials and information
and take such additional action as Metabolix may reasonably request to effect,
consummate, confirm or evidence the transfer to Metabolix of the Purchased
Inventory, and to confirm Metabolix’ title to the Purchased Inventory and put
Metabolix in actual possession and operating control of such Purchased
Inventory.

 

Inconsistent or Conflicting Provisions.  Notwithstanding the foregoing, this
Bill of Sale is executed pursuant to, and is subject to, the provisions of the
Settlement Agreement, and nothing herein shall affect, expand, diminish or
otherwise modify the representations, warranties, covenants or obligations of
any of the parties thereunder.  If a provision of this Bill of Sale is
inconsistent or conflicts with the provisions of the Settlement Agreement, the
provisions of the Settlement Agreement shall govern and prevail.  This Bill of
Sale shall be binding upon Telles and Telles BV and their respective successors
and assigns, for the uses and purposes set forth and referred to above,
effective immediately upon its delivery to Metabolix.

 

Counterparts.  This Bill of Sale may be executed in multiple counterparts, each
of which shall be deemed an original but all of which taken together shall
constitute one and the same instrument.

 

Governing Law.  This Bill of Sale shall be construed and governed in accordance
with the substantive laws of the State of Delaware, without giving effect to any
choice or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdiction) that would cause the application of laws of any
jurisdictions other than those of the State of Delaware.

 

[Signature page follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Bill of Sale,
or has caused this Bill of Sale to be executed by its respective officer
thereunto duly authorized, all as of the day and year first above written.

 

 

 

TELLES, LLC

 

 

 

 

 

By:

 

 

Name:

Richard P. Eno

 

 

Title:

Director

 

 

 

By:

 

 

Authorized Representative

 

 

 

 

 

By:

 

 

Name:

Robert Engle

 

 

Title:

General Manager

 

 

 

 

 

TELLES (EUROPE) B.V.

 

 

 

 

 

By:

 

 

 

Name:

J.P. Meijer

 

 

Title:

Managing Director

 

 

 

 

Accepted and agreed:

 

 

METABOLIX, INC.

 

 

 

 

 

By:

 

 

 

Name:

Richard P. Eno

 

 

Title:

President and CEO

 

Bill of Sale Signature Page

 

--------------------------------------------------------------------------------


 

Appendix

Purchased Inventory

 

Telles
US

 

Pounds
(approximate)

 

 

 

Telles
BV

 

Pounds
(approximate)

 

 

 

Total Telles
(approximate)

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

2

--------------------------------------------------------------------------------


 

Exhibit H

Form of UCC-3

 

3

--------------------------------------------------------------------------------


 

UCC FINANCING STATEMENT AMENDMENT

 

FOLLOW INSTRUCTIONS (front and back) CAREFULLY

 

 

 

 

 

 

A. NAME & PHONE OF CONTACT AT FILER [optional]

 

 

 

 

 

B. SEND ACKNOWLEDGMENT TO: (Name and Address)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY

 

 

 

 

1a. INITIAL FINANCING STATEMENT FILE #
2012 0450363

1b.

o

This FINANCING STATEMENT AMENDMENT is to be filed [for record] (or recorded) in
the REAL ESTATE RECORDS.

 

2. o

TERMINATION: Effectiveness of the Financing Statement identified above is
terminated with respect to security interest(s) of the Secured Party authorizing
this Termination Statement.

 

 

3. o

CONTINUATION:  Effectiveness of the Financing Statement identified above with
respect to security interest(s) of the Secured Party authorizing this
Continuation Statement is continued for the additional period provided by
applicable law.

 

 

4. o

ASSIGNMENT (full or partial)   Give name of assignee in item 7a or 7b and
address of assignee in item 7c; and also give name of assignor in item 9.

 

 

5.

AMENDMENT (PARTY INFORMATION):  This Amendment affects  o Debtor or  o Secured
Party of record.  Check only one of these two boxes.

 

 

 

 

Also check one of the following three boxes and provide appropriate information
in items 6 and/or 7.

 

 

 

 

 

o CHANGE name and/or address Please refer to the detailed instructionsin regards
to changing the name/address of a party.

o DELETE name Give record name to be deleted in item 6a or 6b.

o ADD name Complete item 7a or 7b, and also item 7c; also complete items 7e-7g
(if applicable).

 

 

 

 

6.

CURRENT RECORD INFORMATION

 

 

 

 

 

 

 

6a. ORGANIZATION S NAME

Telles, LLC

 

 

OR

 

 

 

 

 

6b. INDIVIDUAL S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

 

 

 

 

 

 

 

 

 

 

7.

CHANGED (NEW) OR ADDED INFORMATION

 

 

OR

7a. ORGANIZATION S NAME

 

 

7b. INDIVIDUAL S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

 

 

 

 

 

 

 

 

 

 

7c. MAILING ADDRESS

CITY

STATE

POSTAL CODE

COUNTRY

 

 

 

 

 

 

 

 

 

 

7d. SEE INSTRUCTIONS

ADD L INFO RE ORGANIZATION DEBTOR

7e. TYPE OF ORGANIZATION

7f. JURISDICTION OF ORGANIZATION

7g. ORGANIZATIONAL ID #, if any

o NONE

 

4

--------------------------------------------------------------------------------


 

8.

AMENDMENT (COLLATERAL CHANGE): check only one box.

x

 

o

 

o

 

 

o

o

 

Describe collateral

 

deleted or

added, or give entire

 

restated collateral description,

or describe collateral

assigned.

 

All Purchased Assets as defined in that certain Joint Commercial Alliance
Settlement Agreement by and among Metabolix, Inc., ADM Polymer Corporation and
Telles, LLC dated as of March     , 2012, including without limitation the
accounts, equipment, inventory and generaly intangibles included in the
definition of Purchased Assets.

 

 

9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT (name of assignor,
if this is an Assignment).  If this is an Amendment authorized by a Debtor which
adds collateral or adds the authorizing Debtor,  or if this is a Termination
authorized by a Debtor, check here o and enter name of DEBTOR authorizing this
Amendment.

9a. ORGANIZATION’S NAME

 

      ADM Polymer Corporation

 

9b. INDIVIDUAL’S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

 

OR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10. OPTIONAL FILER REFERENCE DATA

 

 

 

 

 

 

 

 

 

FILING OFFICE COPY — UCC FINANCING STATEMENT AMENDMENT (FORM UCC3) (REV.
05/22/002)

 

--------------------------------------------------------------------------------